            Case 3:20-mj-00115-EWH Document 1 Filed 09/09/20 Page 1 of 1 PageID# 1




                                        UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Eastern District of Virginia

                     United States of America                          )
                                                                       )
                                  V.
                                                                       )                        115
                                                                                Case No. 3:2o-mj-
                                                                                            ---------
                                                                       )
                     GORDON G. MILLER Ill                              )
                                                                       )
                                                                       )
                            Defendant(s)


                                                     CRIMINAL COMPLAINT

              I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  June 11, 2020                  in the city/county of                   Henrico
in the            Eastern              District of          Virginia             , the defendant(s) violated:

                Code Section                                                      Offense Description
         18 U.S.C. § 2252A(a)(5)(B)                                        Possession of Child Pornography




              This criminal complaint is based on these facts:

              See attached affidavit, incorporated herein by reference




               [ZJ   Continued on the attached sheet.
                         Reviewed by AUSA/SAUSA

                Katherine Lee Martin, AUSA
                              Printed name and title                                      Printed name and title

    Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by

    _________te_l_e_
                   ph_o_n_e                                     (specify reliable electronic means).



    Date:     Sept. 9, 2020
                                                                                                         Judge's signature

    City and state:      Richmond, Virginia
                                                                                                       Printed name and title
